Citation Nr: 0012087	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-19 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right knee with Osgood Schlatter's disease, currently 
rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for arthritis of 
the left knee with Osgood-Schlatter's disease, status post 
arthrotomy, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963 and from October 1964 to October 1967.  

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted increased ratings 
for arthritis of the right and left knees.  


FINDINGS OF FACT

1.  The veteran's right knee disability is principally 
manifested by X-ray evidence of degenerative arthritis, 
limitation of flexion to 120 degrees, early chondromalacia 
and pain; recurrent subluxation or lateral instability is not 
shown.

2.  The veteran's left knee disability, status post 
arthrotomy, is principally manifested by X-ray evidence of 
degenerative arthritis, limitation of flexion to 120 degrees, 
advanced chondromalacia, and pain which precludes repeated 
bending, heavy lifting, kneeling, squatting, climbing stairs 
and ladders and prolonged walking; recurrent subluxation or 
lateral instability is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  April 1967 service medical records 
include complaints of bilateral knee pain.  There was pain on 
palpation of both patellar tendons just inferior to the 
patellae.  X-rays revealed deformity and fragmentation of the 
tibial tubercles, bilaterally.  The remainder of the 
visualized bony structures and joint spaces appeared normal.  
The findings were consistent with old Osgood-Schlatter's 
disease.  October 1967 service medical records noted pain 
especially on long runs.  There was no pain on palpation.  

The veteran filed a claim for service connection for a 
bilateral knee disorder in October 1974.  

A VA examination of the veteran's knees was performed in 
December 1974.  The veteran gave a history of hitting the 
ground very hard on a paratrooper jump.  Soon after he had 
painful swollen knees.  His knees continued to bother him 
since that time.  He was unable to sit or drive for a long 
period of time.  He had surgery on the left knee in 1969.  He 
was told that a ligament attached to the kneecap had torn 
loose.  The right knee had continued to bother him at 
intervals since that time.  Examination revealed that all his 
joints were freely movable through normal range of motion 
except the knee joints.  The left knee measured 17 inches 
compared to the right knee which was 16 inches.  The left 
thigh measured 18 inches and the right was 17 inches.  The 
left knee could be flexed from 0 to 110 degrees and extended 
from 0 to 110 degrees.  Range of motion of the right knee was 
from 0 to 130 degrees.  December 1974 X-rays of the right 
knee were normal.  X-rays of the left knee revealed a 
fractured wire suture in the infrapatellar space.  Also noted 
was a hypertrophic sharpening of the patella at its lower 
pole.  There was also a one centimeter ossific body superior 
to the tibial tuberosity.  The articular surfaces of the 
femur and tibia were smooth, but the medial joint space was 
slightly narrow (genu valgus).  The diagnoses were residual 
injury to the right knee not found, and status following old 
trauma to left knee with residual arthritis.  

In a January 1975 rating action the RO granted service 
connection for residuals of a left knee injury with arthritis 
and assigned a 10 percent rating under Diagnostic Code 5003.  
Service connection for a right knee disability was denied.  

In May 1976 the veteran was again examined by VA.  He 
reported periodic left knee swelling and effusion.  He had 
rare complaints of locking, but no crepitus or instability.  
The left knee was frequently quite stiff in the early 
morning.  He had to work out the stiffness.  He complained of 
pain in the right knee particularly with weight-bearing or 
walking.  There was no swelling in the right knee.  There was 
no right knee edema, effusion, crepitus or instability.  
Examination revealed a ten and one half inch scar over the 
medial aspect of the left knee.  There was no adherence, 
tenderness or neurovascular involvement in the scar.  There 
was no effusion in either knee.  Range of motion in both 
knees was from 140 degrees flexion to null point extension.  
There was slight crepitation in the left knee, but none in 
the right.  No heat or redness was present in either knee.  
Pressure over the anterior tibial tubercles did not produce 
pain.  There was no tenderness over the medial collateral 
ligaments.  X-rays of the knees revealed a wire suture which 
was broken in the inferior pole of the left patella.  In the 
infrapatellar area of both knees, there were two ossicles of 
undetermined clinical significance consistent with old 
Osgood-Schlatter's disease.  The diagnoses were arthrotomy of 
the left knee and post traumatic Osgood-Schlatter's disease 
of both knees.  

The RO in a June 1976 rating action granted service 
connection for a right knee disorder and assigned a 
noncompensable evaluation.  The 10 percent rating for left 
knee disability was continued.  

In April 1997 the veteran filed a claim for increased ratings 
for his knee disabilities.  In support of his claim he 
submitted a statement from his private cardiologist and 
internist, Dr. Prasad Mummaneni.  The veteran also indicated 
that he had been treated by Dr. Keith Mason and at St. Johns 
Regional Medical Center.  The RO requested copies of their 
records in April 1997.  

Dr. Mummaneni wrote the following in May 1997:

My patient, (the veteran), age 53 years, 
suffers from severe arthritis of the left 
knee.  He is unable to extend the knee 
and there is minimal effusion seen in the 
joint.  This man had knee surgery 
approximately 25 years ago, but I do not 
have previous records in my file.  This 
patient also has ulnar neuropathy.  

He has been referred to Dr. Eugene 
Fussell, Orthopedic Surgeon, for 
consultation and has been placed on 
Voltaren 75 milligrams two times per day.  
This patient's arthritis does restrict 
his range of motion and the pain is hard 
to tolerate.  

An August 1997 VA evaluation reflects that the veteran 
reported that his knees had gradually become more painful.  
He had difficulty kneeling, squatting and climbing out of a 
chair.  He had difficulty climbing stairs or walking too far.  
He had begun to limp.  The right knee bothered him but the 
left was far worse.  The knees did not swell but hurt.  There 
was no giving way.  Examination revealed a healed curved 
nontender incision on the left knee.  There was slight 5 
degree valgus deformity.  Range of motion of the left knee 
was from 120 to 0 degrees with crepitus.  McMurray and Drawer 
signs were negative.  There were no scars on the right knee.  
There was no effusion or tenderness.  Range of motion was 
from 0 to 120 degrees with crepitus.  X-rays revealed a 
broken wire in the region of the inferior aspect of the left 
patella and osteoarthritic changes of both knee, left greater 
than right, with spurring of the intercondylar eminencies and 
involvement of the patellofemoral compartments.  There was 
narrowing of the medial joint space on the left.  There was 
slight narrowing of the right medial joint space.  The 
diagnosis was degenerative arthritis of the left and right 
knees.  The examiner commented that the physical findings 
were consistent with the veteran's complaints.  The examiner 
indicated that the veteran's knee disorders resulted in 
problems with repeated bending, heavy lifting, kneeling, 
squatting, climbing stairs and ladders and prolonged walking.  

The RO in a November 1997 rating action granted an increased 
rating to 20 percent for the left knee under Diagnostic Code 
5003 and 10 percent for the right knee under Diagnostic Code 
5003.  The veteran appealed that determination to the Board 
of Veterans' Appeals (Board).  

In September 1998 the veteran submitted a copy of an initial 
evaluation from his private orthopedist, Dr. M. Eugene 
Fussell.  Dr. Fussell recorded a history of pain in his knee 
dating back to his 20's when he was in the military service.  
The veteran had noticed more pain in his knees in recent 
years when he went out on a ship with his work.  When he 
returned it took two or three months to subside.  He had more 
symptoms in the left knee than in the right knee.  The left 
knee swelled more than the right knee.  He had locking of the 
left knee.  There was no locking of the right knee.  He had a 
sensation of giving way in the left knee.  X-rays of the left 
knee revealed that the cartilage space was well-maintained.  
He had some early peaking of the tibial spine.  The joint 
space remained well-maintained.  A circumferential wire went 
through the inferior pole of the patella into the patella 
tendon.  It was still in place and was broken.  The Y in the 
tendon had old evidence of Osgood-Schlatter's disease.  The 
patella appeared to ride normally.  The interpretation was 
early osteoarthritic changes of the left knee with retained 
broken fixation wire.  X-rays of the right knee revealed the 
cartilage was well-maintained.  The tunnel view was normal.  
The patella rode normally.  Interpretation was essentially 
normal right knee series.  Examination of the right knee 
revealed that extension was full and flexion was full.  There 
was no effusion, no tenderness along the medial or lateral 
joint line.  Medial and lateral collateral ligaments were 
intact.  He had minimal crepitation on pressing on the 
patella up against the femoral condyle.  Examination of the 
left knee revealed a well-healed surgical scar over the 
medial aspect of his knee.  He had marked crepitation on 
pressing the patella up against the femoral condyle.  
Extension and flexion were full.  He had some tenderness at 
the extremes of flexion.  He had no medial or lateral joint 
line tenderness.  McMurray's test was negative.  

Dr. Fussell provided the following impressions:  (1) 
Chondromalacia of the left patella; (2) Retained fixation 
wire, broken left knee; (3) Old Osgood-Schlatter's disease of 
the left knee; and (4) Early chondromalacia of the right 
knee.  

In his discussion, Dr. Fussell indicated that the veteran had 
fairly advanced chondromalacia of the left patella.  He did 
not find evidence of a cartilage tear.  The retained fixation 
wire was broken but did not appear to be causing any 
problems.  The treatment for the knees would initially be 
symptomatic.  If symptoms persisted an arthroscopic 
debridement of the patella and drilling of the patella might 
be of some benefit.  He recommended a course of non-steriodal 
anti-inflammatory drugs.  


Relevant Laws and Regulations.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim when the veteran is seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the rating 
schedule representative the average impairment in earning 
capacity in civil occupations resulting from those 
disabilities, as far as this can practicably be determined.  
Separate diagnostic codes identify the various disabilities.  
Disability ratings are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The provisions of 38 C.F.R. 
§ 4.10 provide that in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a description of the effects of the 
disability upon the person's ordinary activity.  

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that the use of terminology such as 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue, all evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations must adequately show anatomical 
damage and functional loss with respect to these elements.  
Functional loss may be due to absence of part, or all, of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(emphasis added).

Regarding the joints, the factors of disability reside in 
reduction of their normal excursions of movement in different 
planes.  Inquiry will be directed to consideration of less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knee, the shoulder and the hip are 
considered major joints.  38 C.F.R. § 4.45; See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The General Counsel for VA issued a Precedent Opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee could be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a 
knee disorder is already rated under Diagnostic Code 5257, a 
veteran must also have limitation of motion which at least 
meets the criteria for a 0 percent rating under Diagnostic 
Codes 5260 (flexion limited at 60 degrees or less) or 5261 
(extension limited to 5 degrees or more) to obtain a separate 
rating if arthritis is clinically demonstrated.  In August 
1998, VA General Counsel issued VAOPGCPREC 9-98.  In this 
opinion, General Counsel, citing Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991), held that even if a claimant 
technically had full range of motion but such motion was 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and § 4.59 would be available, assuming 
of course that arthritis was clinically demonstrated.

Removal of semilunar cartilage causing the knee to be 
symptomatic warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

Other impairment of the knee resulting in subluxation or 
lateral instability which is slight warrants a 10 percent 
evaluation, which is moderate warrants a 20 percent 
evaluation, and which is severe warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below:  with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45.  

38 C.F.R. § 4.71, Plate II, indicates that normal range of 
motion for the knee in a sitting position is from 0 degrees' 
extension to 140 degrees' flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 provides that limitation of leg flexion 
to 60 degrees warrants a noncompensable evaluation, flexion 
limited to 45 degrees warrants a 10 percent evaluation, 
flexion limited to 30 degrees warrants a 20 percent 
evaluation, and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 provides that limitation of leg extension to 
5 degrees warrants a noncompensable evaluation, extension 
limited to 10 degrees warrants a 10 percent evaluation, 
extension limited to 15 degrees warrants a 20 percent 
evaluation, and extension limited to 20 degrees warrants a 
30 percent evaluation.


Right Knee.  The RO has assigned a 10 percent rating for the 
right knee disability under Diagnostic Code 5003.  Pursuant 
to Diagnostic Code 5003, once degenerative arthritis is 
established by X-ray evidence, there are three circumstances 
under which compensation may be available for service-
connected degenerative changes:  1) where limitation of 
motion of a joint or joints is objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, and that limitation of motion 
meets the criteria in the diagnostic code or codes applicable 
to the joint or joints involved, the corresponding rating 
under the code or codes will be assigned; (2) where the 
objectively confirmed limitation of motion is not of a 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10% will be assigned for each major joint or group 
of minor joints affected, "to be combined, not added"; and 
(3) where there is no limitation of motion, a rating of 10% 
or 20%, depending upon the degree of incapacity, may still be 
assigned if there is X-ray evidence of the involvement of 2 
or more major joints or 2 or more minor joint groups.  

August 1997 VA X-rays of the right knee revealed 
osteoarthritic changes.  The next step is to determine if the 
loss of range of motion of the right knee meets the criteria 
for a compensable rating based on limitation of range of 
motion.  The regulations illustrate the normal range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Full extension is to 0 and full flexion is 
at 140.  The VA examination in August 1997 noted that range 
of motion of the right knee was from 0 to 120 degrees with 
crepitus.  A comparison of those figures with the 
illustration demonstrates that the veteran lacks 20 degrees 
of full flexion.  A compensable evaluation based on 
limitation of flexion requires limitation to 45 degrees.  A 
compensable rating based on limitation of extension requires 
limitation of extension to 10 degrees.  The limitation of 
motion demonstrated by the right knee does not meet those 
criteria.  

A compensable rating may also be assigned when there is 
confirmed limitation of motion based on involvement of a 
major joint.  A knee is considered a major joint.  38 C.F.R. 
§ 4.45.  Because the veteran demonstrated on examination 
limitation of flexion of the right knee, a 10 percent rating 
has been assigned under Diagnostic Code 5003 based on 
arthritis of a major joint.  The limitation is objectively 
confirmed by the crepitus with movement and the functional 
loss reported by the veteran.  He has stated that the knee 
becomes painful with use and the VA physician stated that his 
complaints were consistent with the findings on examination.  

VA General Counsel has held that separate disability ratings 
may be assigned for arthritis under Diagnostic Code 5003 and 
for instability under Diagnostic Code 5257.  In order for the 
veteran to be entitled to a separate rating for his right 
knee under Diagnostic Code 5257 there must be slight 
impairment of the knee due to subluxation or instability.  In 
May 1976 the veteran reported no instability in the right 
knee.  The cruciate and collateral ligaments were intact.  In 
August 1997 the veteran stated that there was no giving way 
of the knee.  McMurray and Drawer signs were negative.  In 
September 1998 the veteran reported no locking of the right 
knee.  His medial and lateral collateral ligaments were 
intact.  There is no evidence in the claims folder of either 
recurrent subluxation or lateral instability of the right 
knee.  A separate rating for disability of the right knee 
under Diagnostic Code 5257 is not warranted.  

Inasmuch as there is no evidence of a compensable degree of 
limitation of motion or recurrent subluxation or lateral 
instability, an increased rating for the right knee 
disability is not warranted.  

Left Knee.  The RO has assigned a 20 percent rating for the 
left knee disability under Diagnostic Code 5003.  As noted 
above, a rating for arthritis is rated based on limitation of 
motion.  In this case the veteran has demonstrated some 
limitation of motion.  He is only able to flex the left knee 
to 120 degrees rather than 140 degrees, which is considered 
full flexion of the knee.  While the 20 degrees of limitation 
alone is not sufficient to rate a compensable evaluation 
based on limitation of motion of the knee under Diagnostic 
Codes 5260 or 5261, when taken in conjunction with the 
functional limitations produced by the left knee disorder, 
the veteran meets the criteria for a 20 percent rating.  In 
Hicks v. Brown, 8 Vet. App. 417, 421 (1995) the United States 
Court of Appeals for Veterans Claims (Court) stated that 
under 38 C.F.R. § 4.59, painful motion is considered limited 
motion even though a range of motion is possible beyond the 
point when pain sets in.  The Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) clearly indicated that 
38 C.F.R. § 4.40 recognizes that "functional loss" may be 
caused by pain "on use" or a limitation of motion and that 
functional loss caused by either factor should be compensated 
at the same rate.  He currently limps on the left knee.  He 
has swelling of the left knee.  It feels as if it catches or 
gives way.  He has pain climbing stairs or walking for any 
distance.  After working on board ship it took several months 
for his knee pain to subside.  The private orthopedist 
commented that he had fairly advanced chondromalacia of the 
left knee.  In August 1997 the VA examiner commented that his 
impairment was consistent with his complaints.  The examiner 
noted that he had problems with repeated bending, heaving 
lifting, kneeling, squatting, climbing stairs and prolonged 
walking.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), 

The Board has noted that the veteran reported locking and 
giving way of the left knee.  On examination no instability 
of the ligaments was noted.  August 1997 VA examination 
revealed that McMurray and Drawer signs were negative.  The 
private orthopedic evaluation in September 1998 again noted 
that McMurray's was negative.  The findings on examination do 
not reflect the presence of recurrent subluxation or lateral 
instability of the left knee.  Therefore, a separate 
compensable rating for the left knee disorder is not 
appropriate under Diagnostic Code 5257.

The Board finds that the criteria for a rating in excess of 
20 percent for the veteran's service-connected left knee 
disorder is not warranted under any applicable schedular 
criteria.  In rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath, supra.  The current 
evidence does not provide a basis for a higher evaluation.


ORDER

An increased evaluation for arthritis of the right knee is 
denied.  

An increased evaluation for arthritis of the left knee is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

